DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims are 1-6 and 9-22 are pending.
Claims 1-6 and 9-22 are rejected.
Drawings
The drawings were received on 18 October 2019.  These drawings are accepted.
Priority
Claims 1-6 and 9-22 get the benefit of the priority claim to nonprovisional Application No. 13/097,677 filed 29 April 2011 and Provisional Application No. 61/406,543 filed 25 October 2010. Claims 1-6 and 9-22 do not get the benefit of the priority claim to Provisional Application No. 61/330,090 filed 30 April 2010 because the application does not describe use of target enriched regions, or binary files.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 depends from claim 11 which is not a prior numbered claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a computer system that executes a process of aligning anchor sequences of query nucleic acid sequences that are iteratively selected from differing lengths of a contiguous portions that begin at the same location of the query nucleic acid to a reference sequence using approximate string mapping until a number of matches of the anchor sequence to the reference sequence is less than a threshold number, followed by ungapped local alignment of the remaining portion of the query nucleic acid sequence, generating an indexed binary file of the aligned query sequence, filtering the files to select sequences that map to target enriched regions in the reference sequence, and repeating the process using the selected target sequences. Independent claim 13 recites the process executed by the computer system of claim 1 and independent claim 17 recites a computer readable medium that causes a computer system to execute the process performed by the computer system of claim 1. Independent claim 22 recites a computer system that executes the process of independent claim 1 except that the filtering step is replaced by a step of determining and masking alignments that are duplicates.
Dependent claim 2 further recites a mental process of selecting a contiguous portion of the sequence. Dependent claims 3, 14, and 18 further recite a mental process of extending the alignment in either direction from the match in the remaining portion. Dependent claims 4, 15, and 19 further recite a mental process of using a scoring function to select the alignment of the remaining portion. Dependent claims 5, 16, and 20 further recite a mental process and mathematical function of considering a scoring function of a sum of matches, a product of the number of mismatches, and a negative penalty for mismatches. Dependent claim 6 further recites a mental process of considering data with a set number of mismatches. Dependent claim 14 further recites a mental process of 
This judicial exception is not integrated into a practical application because the additional element in independent claims 1, 13, 17, and 22, and dependent claims 9-12 of computers, computer memory storage, and computer readable media do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of inputting data in independent claims 1, 13, 17, and 22 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of a nucleic acid sequencer in claim 12 is a data gathering apparatus that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in independent claims 1, 13, 17, and 22, and dependent claims 9-12 of computers, computer memory storage, and computer readable media and the additional element of inputting data in independent claims 1, 13, 17, and 22 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element of a nucleic acid sequencer in claim 12 is conventional. Evidence for the conventionality of a nucleic acid sequencer is shown in Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008) cited in the Information Disclosure Statement received 26 May 2020). Shendure et al. reviews prior art sequencing techniques and shows at pages 1141-1142 that sequence platforms that combine a sequencing apparatus and computers that analyze sequence data are conventional. 
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631